Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or suggest a method for encapsulating an (opto)electronic arrangement with a pressure-sensitive adhesive, a single sided adhesive tape formed by the pressure sensitive adhesive or double sided tape formed by the pressure sensitive adhesive wherein the pressure sensitive adhesive comprises at least two constituents forming an interpenetrating network having at least two phases formed by a crosslinking buildup reaction wherein the first phase is based on a vinylaromatic block copolymer having a softening temperature of less than 23oC as measured by  differential scanning calorimetry, the second phase having the morphology of a connected nanoparticle network, wherein the mass ratio of the first phase and second phase is between 85:15 and 50:50.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRE F FERRE whose telephone number is (571)270-5763.  The examiner can normally be reached on M and F: 7:30 to 3:30, Tues-Thurs: 8:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRE F FERRE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        06/05/2021